Name: Commission Regulation (EEC) No 3753/91 of 19 December 1991 re-establishing the levying of customs duties on products falling within CN code 2941 20 10, originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply
 Type: Regulation
 Subject Matter: tariff policy;  trade policy;  Asia and Oceania;  health
 Date Published: nan

 21 . 12. 91 Official Journal of the European Communities No L 352/65 COMMISSION REGULATION (EEC) No 3753/91 of 19 December 1991 re-establishing the levying of customs duties on products falling within CN code 2941 20 10 , originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply reached on 18 July 1991 by charges of imports into the Community of the products in question originating in China ; whereas the exchange of information organized by the Commission has demonstrated that continuance of the preference threatens to cause economic difficulties in a region of the Community ; whereas, therefore, customs duties for the products in question must be re-established with regard to China, U AC ATVYDTUn TUTC DcnTTI ATTHM .rlAij AL/vyr 1 CU JL Jrtlkj XxjuVJ ULA 1 IVyiN ¢ THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3831 /90 of 20 December 1990 applying generalized tariff pre ­ ferences for 1991 in respect of certain industrial products originating in developing countries ('), and in particular Article 9 thereof, Whereas, purusant to Article 1 of that Regulation , customs duties on certain products originating in each of the countries or territories listed in Annex III are totally suspended, and the products as such are, as a general rule, subject to statistical surveillance every three months on the reference base referred to in Article 8 ; Whereas, as provided for in Article 8 , where the increase of preferential imports of these products, originating in one or more beneficiary countries, threatens to cause economic difficulties in a region of the Community, the levying of customs duties may be re-established, once the Commission has had an appropriate exchange of informa ­ tion with the Member States ; whereas for this purpose the reference base to be considered is equal, as a general rule, to 6,3 % of the total importations into the Community, originating from third countries in 1988 ; Whereas, in the case of products falling within CN code 2941 20 10, originating in China, the reference base is fixed at ECU 222 000 : whereas that reference base was Article 1 As from 24 December 1991 , the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3831 /90, shall be re-established on imports into the Community of the following products, originating in China : CN code Description 2941 20 10   Dihydrostreptomycin Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. ^ Done at Brussels, 19 December 1991 . For the Commission Christiane SCRIVENER Member of the Commission (&lt;) OJ No L 370, 31 . 12 . 1990, p. 1 .